 



  

ASSIGNMENT

 

 

Agreement entered into by and between TRIG Capital Partners, LLC, a California
Limited Liability Company (“Assignor”) and Staffing 360 Solutions, Inc., a
Nevada corporation (“Assignee”) as of this 21st day of February, 2012

 

WHEREAS, Assignor entered into an employment agreement with Alan B. Hartley, a
Massachusetts resident, dated December 15, 2011 (the “Agreement”) set forth as
Exhibit A attached hereto;

 

WHEREAS, the Assignor desires to assign the Agreement to the Assignee;

 

THEREFORE, for good and valuable consideration received, Assignor hereby
unconditionally and irrevocably assigns, grants and transfers all rights, title,
interest and obligation in, to and under the Agreement to Assignee:

 

The Assignor hereby warrants and represents that the Assignor possesses full
right and authority to enter into this Agreement and to transfer the
aforementioned rights, title, interest and obligation.

 

The Assignor warrants and represents that the aforementioned rights, title,
interest and benefits are free from all liens, encumbrances, or adverse claims.

 

The Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee, and to their successors, assigns and personal representatives.

 

 

Signed as of this 21th day of February, 2012.

 



Assignor: TRIG Capital Partners, LLC       By: ___________________________  
       Authorized Signature         Assignee: Staffing 360 Solutions, Inc.      
By:  __________________________           Authorized Signature



 



 

 

 